Dismissed and Opinion Filed April 26, 2016




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-16-00245-CV

              INAYATALI RAJANI AND THE RAJANI GROUP, Appellants

                                               V.

                      GQ ENTERPRISES CORPORATION, Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-05188

                            MEMORANDUM OPINION
             Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                               Opinion by Chief Justice Wright

       This appeal follows the trial court’s order granting partial summary judgment on GQ

Enterprises Corporation’s traditional and no-evidence motion for summary judgment. GQ’s

motion sought judgment on all of the claims brought against it by Inayatali Rajani and The

Rajani Group (collectively, Rajani), but did not address GQ’s counterclaims against Rajani.

Asserting we lack jurisdiction over the appeal because the summary judgment order is not final

or otherwise appealable, GQ has filed a motion to dismiss.

       Subject to mostly statutory exceptions not applicable here, an appeal may generally only

be taken from a final judgment, that is, from a judgment that disposes of all pending parties and

claims in the record. Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). Finality of a
judgment is determined from both the language of the judgment and the record. Id. at 195. A

judgment rendered after a conventional trial is presumed to be final and appealable. See id. at

198-99. However, no presumptions exist when, as here, a judgment is rendered without a

conventional trial. See id. at 199-200. This is so even if the judgment contains a statement that

“all relief not granted is denied.” See id. at 203-04. A judgment rendered without a conventional

trial is final and appealable if either (1) “it actually disposes of all claims and parties then before

the court, regardless of its language,” or (2) “it states with unmistakable clarity that it is a final

judgment as to all claims and all parties.” Id. at 192-93.

       The judgment here recites as follows:

              On this the 25th day of January, 2016, came to be heard Defendant GQ
       Enterprises Corporation’s Traditional and No-Evidence Motion for Summary
       Judgment. After considering the pleadings, affidavit and arguments of counsel,
       the Court finds that the motion should be GRANTED, and also hereby
       SUSTAINS Defendants’ objections to Plaintiff’[s] Summary Judgment Evidence.

             IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that
       ALL Plaintiffs’ causes of action are hereby DISMISSED with prejudice.

               All other and further relief is hereby denied.

       Rajani asserts, in part, in response to GQ’s motion to dismiss, that the judgment is final

and appealable because it denies “all other and further relief.” This language, however, is not

dispositive. See Lehmann, 39 S.W.3d at 203-04. Rajani also notes the trial court “closed” the

case and canceled a jury trial that was set for February 16, 2016, indicating the judgment was in

fact final. A judgment issued on a summary judgment motion is final, however, only when “it

actually disposes of all claims and parties then before the court” or “it states with unmistakable

clarity that it is a final judgment as to all claims and all parties.” Id. at 192-93. The judgment

here does not dispose of GQ’s counterclaims and does not state with “unmistakable clarity” that

it is final as to all claims and parties. Accordingly, it is not final and appealable. See id.;

Braeswood Harbor Partners & Prop. Owners v. Harris Cty. Appraisal Dist., 69 S.W.3d 251,
                                                 –2–
252 (Tex. App.—Houston [1st Dist.] 2002, no pet.) (concluding order granting summary

judgment bearing title “Final Judgment” and stating “[a]ny and all other relief not granted herein

is denied[,]” not final because it disposed of claims of only two of three plaintiffs). We grant

GQ’s motion and dismiss the appeal.1




                                                                             /Carolyn Wright/
                                                                             CAROLYN WRIGHT
160245F.P05                                                                  CHIEF JUSTICE




     1
       GQ filed a notice of “conditional” cross-appeal stating it intended to appeal the trial court’s order granting partial summary judgment if its
motion to dismiss was denied. On the record before us, the notice of cross-appeal, filed five weeks after Rajani’s notice of appeal and two
months after the summary judgment order, appears untimely. See TEX. R. APP. P. 26.1. Our disposition of GQ’s motion, however, renders the
timeliness of the cross-appeal irrelevant.



                                                                       –3–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

WAYNE A. RAND, Appellant                           On Appeal from the 255th Judicial District
                                                   Court, Dallas County, Texas
No. 05-14-01577-CV        V.                       Trial Court Cause No. DF-1306590.
                                                   Opinion delivered by Justice Lang. Chief
DOROTHY DENNISE RAND, Appellee                     Justice Wright and Justice Brown
                                                   participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER appellee Dorothy Dennise Rand recover her costs, if any, of this appeal
from appellant Wayne A. Rand.


Judgment entered April 26, 2016.




                                             –4–